Exhibit 10.29

 

WELLS FARGO

 

CONTINUING SECURITY AGREEMENT
RIGHTS TO PAYMENT AND INVENTORY

 

1.                                       GRANT OF SECURITY INTEREST.  For
valuable consideration, the undersigned, Iteris, Inc., or any of them
(“Debtor”), hereby grants and transfers to WELLS FARGO BANK, NATIONAL
ASSOCIATION (“Bank”) a security interest in all accounts, deposit accounts,
chattel paper (whether electronic or tangible), instruments, promissory notes,
documents, general intangibles, payment intangibles, software, letter of credit
rights, health-care insurance receivables and other rights to payment
(collectively called “Rights to Payments”), now existing or at any time
hereafter, and prior to the termination hereof, arising (whether they arise from
the sale, lease or other disposition of inventory or from performance of
contracts for service, manufacture, construction, repair or otherwise or from
any other source whatsoever), including all securities, guaranties, warranties,
indemnity agreements, insurance policies, supporting obligations and other
agreements pertaining to the same or the property described therein, and in all
goods returned by or repossessed from Debtor’s customers, together with a
security interest in all inventory, goods held for sale or lease or to be
furnished under contracts for service, goods so leased or furnished, raw
materials, component parts and embedded software, work in process or materials
used or consumed in Debtor’s business and all warehouse receipts, bills of
lading and other documents evidencing goods owned or acquired by Debtor, and all
goods covered thereby, now or at any time hereafter, and prior to the
termination hereof, owned or acquired by Debtor, wherever located, and all
products thereof (collectively called “Inventory”), whether in the possession of
Debtor, warehousemen, bailees or any other person, or in process of delivery and
whether located at Debtor’s places of business or elsewhere (with all Rights to
Payment and Inventory referred to herein collectively as the “Collateral”)
together with whatever is receivable or received when any of the Collateral or
proceeds thereof are sold, leased, collected, exchanged or otherwise disposed
of, whether such disposition is voluntary or involuntary, including without
limitation, all rights to payment, including returned premiums, with respect to
any insurance relating to any of the foregoing, and all rights to payment with
respect to any claim or cause of action affecting or relating to any of the
foregoing (hereinafter called “Proceeds”).

 

2.                                       OBLIGATIONS SECURED.  The obligations
secured hereby are the payment and performance of: (a) all present and future
Indebtedness of Debtor to Bank; (b) all obligations of Debtor and rights of Bank
under this Agreement; and (c) all present and future obligations of Debtor to
Bank of other kinds.  The word “Indebtedness” is used herein in its most
comprehensive sense and includes any and all advances, debts, obligations and
liabilities of Debtor, or any of them, heretofore, now or hereafter made,
incurred or created, whether voluntary or involuntary and however arising,
whether due or not due, absolute or contingent, liquidated or unliquidated,
determined or undetermined, and whether Debtor may be liable individually or
jointly, or whether recovery upon such Indebtedness may be or hereafter becomes
unenforceable.

 

3.                                       TERMINATION.  This Agreement will
terminate upon the performance of all obligations of Debtor to Bank, including
without limitation, the payment of all Indebtedness of Debtor to Bank, and the
termination of all commitments of Bank to extend credit to Debtor.  Upon
termination, Bank will, at Borrower’s cost and within a reasonable time period,
execute (if necessary) and deliver such instruments and documents, including
termination statements on form UCC-3, evidencing and acknowledging the
termination of Bank’s security interest in the Collateral and Bank shall deliver
to Borrower any Collateral in Bank’s possession.

 

4.                                       OBLIGATIONS OF BANK.  Bank has no
obligation to make any loans hereunder.  Any money received by Bank in respect
of the Collateral may be deposited, at Bank’s option, into a non-interest
bearing account over which Debtor shall have no control, and the same shall, for
all purposes, be deemed Collateral hereunder.

 

5.                                       REPRESENTATIONS AND WARRANTIES.  Debtor
represents and warrants to Bank that:  (a) Debtor’s legal name is exactly as set
forth on the first page of this Agreement, and all of Debtor’s organizational
documents or agreements delivered to Bank are complete and accurate in every
respect; (b) Debtor is the owner and has possession or control of the Collateral
and Proceeds; (c) Debtor has the

 

--------------------------------------------------------------------------------


 

exclusive right to grant a security interest in the Collateral and Proceeds;
(d) all Collateral and Proceeds are genuine, free from liens, adverse claims,
setoffs, default, prepayment, defenses and conditions precedent of any kind or
character, except the lien created hereby or as otherwise agreed to by Bank, or
heretofore disclosed by Debtor to Bank, in writing; (e) all statements contained
herein and, where applicable, in the Collateral are true and complete in all
material respects; (f) no financing statement covering any of the Collateral or
Proceeds, and naming any secured party other than Bank, is on file in any public
office; (g) all persons appearing to be obligated on Rights to Payment and
Proceeds have authority and capacity to contract and are bound as they appear to
be; (h) all property subject to chattel paper has been properly registered and
filed in compliance with law and to perfect the interest of Debtor in such
property; and (i) all Rights to Payment and Proceeds comply with all applicable
laws concerning form, content and manner of preparation and execution, including
where applicable Federal Reserve Regulation Z and any State consumer credit
laws.

 

6.                                       COVENANTS OF DEBTOR.

 

6.1                                 Debtor Agrees in general:  (a) to pay
Indebtedness secured hereby when due; (b) to indemnify Bank against all losses,
claims, demands, liabilities and expenses of every kind caused by property
subject hereto; (c) to pay all costs and expenses, including reasonable
attorneys’ fees, incurred by Bank in the perfection and preservation of the
Collateral or Bank’s interest therein and/or the realization, enforcement and
exercise of Bank’s rights, powers and remedies hereunder; (d) to permit Bank to
exercise its powers; (e) to execute and deliver such documents as Bank deems
necessary to create, perfect and continue the security interests contemplated
hereby; (f) not to change its name, and as applicable, its chief executive
office, its principal residence or the jurisdiction in which it is organized
and/or registered without giving Bank prior written notice thereof; (g) not to
change the places where Debtor keeps any Collateral or Debtor’s records
concerning the Collateral and Proceeds without giving Bank prior written notice
of the address to which Debtor is moving same; and (h) to cooperate with Bank in
perfecting all security interests granted herein and in obtaining such
agreements from third parties as Bank deems necessary, proper or convenient in
connection with the preservation, perfection or enforcement of any of its rights
hereunder.

 

6.2                                 Debtor agrees with regard to the Collateral
and Proceeds, unless Bank agrees otherwise in writing:  (a) that Bank is
authorized to file financing statements in the name of Debtor to perfect Bank’s
security interest in Collateral and Proceeds; (b) to insure Inventory and, where
applicable, Rights to Payment with Bank named as loss payee, in form, substance
and amounts, under agreements, against risks and liabilities, and with insurance
companies satisfactory to Bank; (c) not to use any inventory for any unlawful
purpose or in any way that would void any insurance required to be carried in
connection therewith; (d) not to remove Inventory from Debtor’s premises, except
for deliveries to buyers in the ordinary course of Debtor’s business and except
Inventory which consists of mobile goods as defined in the California Uniform
Commercial Code, in which case Debtor agrees not to remove or permit the removal
of the Inventory from its state of domicile for a period in excess of 30
calendar days; (e) not to permit any security interest in or lien on the
Collateral or Proceeds, including without limitation, liens arising from the
storage of Inventory, except in favor of Bank; (f) not to sell, hypothecate or
otherwise dispose of, nor permit the transfer by operation of law of, any of the
Collateral or Proceeds or any interest therein, except sales of Inventory to
buyers in the ordinary course of Debtor’s business; (g) to furnish reports to
Bank of all acquisitions, returns, sales and other dispositions of the Inventory
in such form and detail and at such times as Bank may require; (h) to permit
Bank to inspect the Collateral at any time; (i) to keep, in accordance with
generally accepted accounting principles, complete and accurate records
regarding all Collateral and Proceeds, and to permit Bank to inspect the same
and make copies thereof at any reasonable time; (j) if requested by Bank, to
receive and use reasonable diligence to collect Rights to Payment and Proceeds,
in trust and as the property of Bank, and to immediately endorse as appropriate
and deliver such Rights to Payment and Proceeds to Bank daily in the exact form
in which they are received together with a collection report in form
satisfactory to Bank; (k) not to commingle Rights to Payment, Proceeds or
collections thereunder with other property; (l) to give only normal allowances
and credits and to advise Bank thereof immediately in writing If they affect any
Rights to Payment or Proceeds in any material respect; (m) on demand, to deliver
to Bank returned property resulting from, or payment equal to, such allowances
or credits on any Rights to Payment or Proceeds or to execute such

 

2

--------------------------------------------------------------------------------


 

documents and do such other things as Bank may reasonably request for the
purpose of perfecting, preserving and enforcing its security interest in such
returned property; (n) from time to time, when requested by Bank, to prepare and
deliver a schedule of all Collateral and Proceeds subject to this Agreement and
to deliver to Bank such instruments as bank may reasonably, from the standpoint
of a secured creditor, require to evidence the grant of the security interest
created by this Agreement in all accounts, contracts, leases and other chattel
paper, instruments, documents and other evidences thereof; (o) in the event Bank
elects to receive payments of Rights to Payment or Proceeds hereunder, to pay
all expenses incurred by Bank in Connection therewith, including expenses of
accounting, correspondence, collection efforts, reporting to account or contract
debtors, filing, recording, record keeping and expenses incidental thereto; and
(p) to provide any service and do any other acts which may be necessary to
maintain, preserve and protect all Collateral and, as appropriate and
applicable, to keep all Collateral in good and saleable condition in accordance
with the standards and practices adhered to generally by users and manufacturers
of like property, and to keep all Collateral and Proceeds free and clear of all
defenses, rights of offset and counterclaims.

 

7.                                       POWERS OF BANK.  Debtor appoints Bank
its true attorney-in-fact to perform any of the following powers, which are
coupled with an interest, are irrevocable until termination of this Agreement
and may be exercised from time to time by Bank’s officers and employees, or any
of them, after and during the continuance of an Event of Default, or with
respect to subsections (b), (g), (i), (j), (k) and (n) only, whether or not
Debtor is in default:  (a) to perform any obligation of Debtor hereunder in
Debtor’s name or otherwise; (b) to give notice to account debtors or others of
Bank’s rights in the Collateral and Proceeds, (c) to enforce or forebear from
enforcing the Debtor’s rights with respect to account debtors or others of
Bank’s rights in the Collateral and Proceeds and to make extension or
modification agreements with respect thereto; (d) to release persons liable on
Proceeds and to give receipts and acquittances and compromise disputes in
connection therewith; (e) to release or substitute security; (f) to resort to
security in any order; (g) to prepare, execute, file, record or deliver notes,
assignments, schedules, designation statements, financing statements,
continuation statements, termination statements, statements of assignment,
applications for registration or like papers to perfect, preserve or release
Bank’s interest in the Collateral and Proceeds; (h) to receive, open and read
mail addressed to Debtor; (i) to take cash, instruments for the payment of money
and other property to which Bank is entitled; (j) to verify facts concerning the
Collateral and Proceeds by inquiry of obligors thereon, or otherwise, in its own
name or a fictitious name; (k) to endorse, collect, deliver and receive payment
under instruments for the payment of money constituting or relating to Proceeds;
(l) to prepare, adjust, execute, deliver and receive payment under insurance
claims, and to collect and receive payment of and endorse any instrument in
payment of loss or returned premiums or any other insurance refund or return,
and to apply such amounts received by Bank, at Bank’s sole option, toward
repayment of the Indebtedness or replacement of the Collateral; (m) to exercise
all rights, powers and remedies which Debtor would have, but for this Agreement,
with respect to all Collateral and Proceeds subject hereto; (n) to enter onto
Debtor’s premises in inspecting the Collateral; (o) to make withdrawals from and
to close deposit accounts or other accounts with any financial institution,
wherever located, into which Proceeds may have been deposited, and to apply
funds so withdrawn to payment of the Indebtedness; (p) to preserve or release
the interest evidenced by chattel paper to which Bank is entitled hereunder and
to endorse and deliver any evidence of title incidental thereto; and (q) to do
all acts and things and execute all documents in the name of Debtor or
otherwise, deemed by Bank as necessary, proper and convenient in connection with
the preservation, perfection or enforcement of its rights hereunder.

 

8.                                       PAYMENT OF PREMIUMS, TAXES, CHARGES,
LIENS AND ASSESSMENTS.  Debtor agrees to pay, prior to delinquency, all
insurance premiums, taxes, charges, liens and assessments against the Collateral
and Proceeds, and upon the failure of Debtor to do so, Bank at its option may
pay any of them and shall be the sole judge of the legality or validity thereof
and the amount necessary to discharge the same.  Any such payments made by Bank
shall be obligations of Debtor to Bank, due and payable immediately upon demand,
together with interest at a rate determined in accordance with the provisions of
this Agreement, and shall be secured by the Collateral and Proceeds, subject to
all terms and conditions of this Agreement.

 

3

--------------------------------------------------------------------------------


 

9.                                       EVENTS OF DEFAULT.  The occurrence of
any of the following shall constitute an “Event of Default” under this
Agreement:  (a) any default in the payment or performance of any obligation, or
any defined event of default, under (i) any contract or instrument evidencing
any Indebtedness, or (ii) any other agreement between Debtor and Bank, including
without limitation any loan agreement, relating to or executed in connection
with any Indebtedness; (b) any representation or warranty made by Debtor herein
shall prove to be incorrect, false or misleading in any material respect when
made; (c) Debtor shall fail to observe or perform any obligation or agreement
contained herein; (d) any impairment of the rights of Bank in any Collateral or
Proceeds or any attachment or like levy on any property of Debtor; and (e) Bank,
in good faith, believes any material portion or all of the Collateral and/or
Proceeds to be in danger of misuse, dissipation, commingling, loss, theft,
damage or destruction, or otherwise in jeopardy or unsatisfactory in character
or value.

 

10.                                 REMEDIES.  Upon the occurrence of any Event
of Default, Bank shall have the right to declare immediately due and payable all
or any Indebtedness secured hereby and to terminate any commitments to make
loans or otherwise extend credit to Debtor.  Bank shall have all other rights,
powers, privileges and remedies granted to a secured party upon default under
the California Uniform Commercial Code or otherwise provided by law, including
without limitation, the right (a) to contact all persons obligated to Debtor on
any Collateral or Proceeds and to instruct such persons to deliver all
Collateral and/or Proceeds directly to Bank, and (b) to sell, lease, license or
otherwise dispose of any or all Collateral.  All rights, powers, privileges and
remedies of Bank shall be cumulative.  No delay, failure or discontinuance of
Bank in exercising any right, power, privilege or remedy hereunder shall affect
or operate as a waiver of such right, power, privilege or remedy; nor shall any
single or partial exercise of any such right, power, privilege or remedy
preclude, waive or otherwise affect any other or further exercise thereof or the
exercise of any other right, power, privilege or remedy.  Any waiver, permit,
consent or approval of any kind by Bank of any default hereunder, or any such
waiver of any provisions or conditions hereof, must be in writing and shall be
effective only to the extent set forth in writing.  It is agreed that public or
private sales or other dispositions, for cash or on credit, to a wholesaler or
retailer or investor, or user of property of the types subject to this
Agreement, or public auctions, are all commercially reasonable since differences
in the prices generally realized in the different kinds of dispositions are
ordinarily offset by the differences in the costs and credit risks of such
dispositions.

 

While an Event of Default exists:  (a) Debtor will deliver to Bank from time to
time, as requested by Bank, current lists of all Collateral and Proceeds;
(b) Debtor will not dispose of any Collateral or Proceeds except on terms
approved by Bank; (c) at Bank’s request, Debtor will assemble and deliver all
Collateral and Proceeds, and books and records pertaining thereto, to Bank at a
reasonably convenient place designated by Bank; and (d) bank may, without notice
to Debtor, enter onto Debtor’s premises and take possession of the Collateral. 
With respect to any sale by Bank of any Collateral subject to this Agreement,
Debtor hereby expressly grants to Bank the right to sell such Collateral using
any or all of Debtor’s trademarks, trade names, trade name rights and/or
proprietary labels or marks.  Debtor further agrees that Bank shall have no
obligation to process or prepare any Collateral for sale or other disposition.

 

11.                                 DISPOSITION OF COLLATERAL AND PROCEEDS;
TRANSFER OF INDEBTEDNESS.  In disposing of Collateral hereunder, Bank may
disclaim all warranties of title, possession, quiet enjoyment and the like.  Any
proceeds of any disposition of any Collateral or Proceeds, or any part thereof,
may be applied by Bank to the payment of expenses incurred by Bank in connection
with the foregoing, including reasonable attorneys’ fees, and the balance of
such proceeds may be applied by Bank toward the payment of the Indebtedness in
such order of application as Bank may from time to time elect.  Upon the
transfer of all or any part of the Indebtedness, Bank may transfer all or any
part of the Collateral or Proceeds and shall be fully discharged thereafter from
all liability and responsibility with respect to any of the foregoing so
transferred, and the transferee shall be vested with all rights and powers of
Bank hereunder with respect to any of the foregoing so transferred; but with
respect to any Collateral or Proceeds not so transferred Bank shall retain all
rights, powers, privileges and remedies herein given.

 

4

--------------------------------------------------------------------------------


 

12.                                 STATUTE OF LIMITATIONS.  Until all
Indebtedness shall have been paid in full and all commitments by Bank to extend
credit to Debtor have been terminated, the power of sale or other disposition
and all other rights, powers, privileges and remedies granted to Bank hereunder
shall continue to exist and may be exercised by Bank at any time and from time
to time irrespective of the fact that the Indebtedness or any part thereof may
have become barred by any statute of limitations, or that the personal liability
of Debtor may have ceased, unless such liability shall have ceased due to the
payment in full of all Indebtedness secured hereunder.

 

13.                                 MISCELLANEOUS.  When there is more than one
Debtor named herein:  (a) the word “Debtor” shall mean all or any one or more of
them as the context requires; (b) the obligations of each Debtor hereunder are
joint and several; and (c) until all Indebtedness shall have been paid in full,
no Debtor shall have any right of subrogation or contribution, and each Debtor
hereby waives any benefit of or right to participate in any of the Collateral or
Proceeds or any other security now or hereafter held by Bank.  Debtor hereby
waives any right to require Bank to (i) proceed against Debtor or any other
person, (ii) proceed against or exhaust any security from Debtor or any other
person, (iii) perform any obligation of Debtor with respect to any Collateral or
Proceeds, and (d) make any presentment or demand, or give any notice of
nonpayment or nonperformance, protest, notice of protest, or notice of dishonor
hereunder or in connection with any Collateral or Proceeds.  Debtor further
waives any right to direct the application of payments or security for any
Indebtedness of Debtor or Indebtedness of customers of Debtor.

 

14.                                 NOTICES.  All notices, requests and demands
required under this Agreement must be in writing, addressed to Bank at the
address specified in any other loan documents entered into between Debtor and
Bank and to Debtor at the address of its chief executive office (or principal
residence, if applicable) specified below or to such other address as any party
may designate by written notice to each other party, and shall be deemed to have
been given or made as follows:  (a) if personally delivered, upon delivery;
(b) if sent by mail, upon the earlier of the date of receipt or 3 days after
deposit in the U.S. mail, first class and postage prepaid; and (c) if sent by
telecopy, upon receipt.

 

15.                                 COSTS, EXPENSES AND ATTORNEYS’ FEES.  Debtor
shall pay to Bank immediately upon demand the full amount of all payments,
advances, charges, costs and expenses, including reasonable attorneys’ fees (to
include outside counsel fees and all allocated costs of Bank’s in-house
counsel), expended or incurred by Bank in exercising any right, power, privilege
or remedy conferred by this Agreement or in the enforcement thereof, whether
incurred at the trial or appellate level, in an arbitration proceeding or
otherwise, and including any of the foregoing incurred in connection with any
bankruptcy proceeding (including without limitation, any adversary proceeding,
contested matter or motion brought by Bank or any other person) relating to
Debtor or in any way affecting any of the Collateral or Bank’s ability to
exercise any of its rights or remedies with respect thereto.  All of the
foregoing shall be paid by Debtor with interest from the date of demand until
paid in full at a rate per annum equal to the greater of ten percent (10%) or
Bank’s Prime Rate in effect from time to time.

 

16.                                 SUCCESSORS; ASSIGNS; AMENDMENT.  This
Agreement shall be binding upon and inure to the benefit of the heirs,
executors, administrators, legal representatives, successors and assigns of the
parties, and may be amended or modified only in writing signed by Bank and
Debtor.

 

17.                                 SEVERABILITY OF PROVISIONS.  If any
provision of this Agreement shall be held to be prohibited by or invalid under
applicable law, such provision shall be ineffective only to the extent of Such
prohibition or invalidity, without invalidating the remainder of such provision
or any remaining provisions of this Agreement.

 

18.                                 GOVERNING LAW.  This Agreement shall be
governed by and construed in accordance with the laws of the State of
California.

 

Debtor warrants that Debtor is an organization registered under the laws of the
State of Delaware.

 

Debtor warrants that its chief executive office (or principal residence, if
applicable) is located at the following address:  1515 S. Manchester, Anaheim,
CA 92802

 

Debtor warrants that the Collateral (except goods in transit) is located or
domiciled at the following additional addresses:  1585 S. Manchester, Anaheim,
CA 92802

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed as of May 27, 2004.

 

Iteris, Inc.

 

 

By:

 

/s/ Jack Johnson

 

 

 

 

Title:

 

CEO

 

 

 

 

By:

 

/s/ Abbas Mohaddes

 

 

 

 

Title:

 

Secretary

 

 

6

--------------------------------------------------------------------------------